STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 23, 2016
               Plaintiff-Appellee,

v                                                                   No. 324028
                                                                    Kalamazoo Circuit Court
MICHAEL EDDIE KNIGHT,                                               LC No. 2013-001020-FH

               Defendant-Appellant.


Before: MURPHY, P.J., and WILDER and BORRELLO, JJ.

PER CURIAM.

       Defendant appeals by leave granted the sentence imposed following his guilty plea
conviction of operating or maintaining a methamphetamine laboratory, MCL 333.7401c(1)(b).
Specifically, defendant challenges the imposition of $460 in court costs. We affirm.

        Defendant did not object to the imposition of costs at sentencing; therefore, our review is
for plain error affecting substantial rights. People v Konopka (On Remand), 309 Mich. App. 345,
356; 869 NW2d 651 (2015). Defendant argues that the trial court lacked statutory authority to
order the payment of court costs. A court may impose costs in criminal cases only where such
costs are authorized by statute. People v Cunningham, 496 Mich. 145, 149; 852 NW2d 118
(2014). The Cunningham Court held that MCL 769.1k(1)(b) did not provide courts with
independent authority to impose court costs in criminal cases. Id. at 147. Shortly after
Cunningham was released, the Legislature, pursuant to 2014 PA 352, amended MCL
769.1k(1)(b), which now provides, in pertinent part, that a court may impose the following cost
on a defendant at sentencing:

              [A]ny cost reasonably related to the actual costs incurred by the trial court
       without separately calculating those costs involved in the particular case,
       including, but not limited to, the following:

               (A) Salaries and benefits for relevant court personnel.

               (B) Goods and services necessary for the operation of the court.

               (C) Necessary expenses for the operation and maintenance of court
                   buildings and facilities. [MCL 769.1k(1)(b)(iii).]


                                                -1-
      2014 PA 352 became effective on October 17, 2014, and the enacting sections of 2014
PA 352 provided:

               Enacting section 1. This amendatory act applies to all fines, costs, and
       assessments ordered or assessed under section 1k of chapter IX of the code of
       criminal procedure, 1927 PA 175, MCL 769.1k, before June 18, 2014, and after
       the effective date of this amendatory act.

              Enacting section 2. This amendatory act is a curative measure that
       addresses the authority of courts to impose costs under section 1k of chapter IX of
       the code of criminal procedure, 1927 PA 175, MCL 769.1k, before the issuance of
       the supreme court opinion in People v Cunningham, 496 Mich. 145 (2014).
       [Emphasis added.]

       Here, defendant was ordered to pay court costs at his sentencing, which occurred before
June 18, 2014. Accordingly, the amended version of MCL 769.1k(1)(b)(iii) was retroactively
applicable to defendant’s case and thus there was newfound statutory authority for the
previously-imposed costs. Konopka, 309 Mich. App. at 357. Any continuing reliance on
Cunningham by defendant is wholly misplaced, given the statutory amendment and this Court’s
decision in Konopka.

        Defendant argues on appeal that the amended version of MCL 769.1k, as applied to him
in this case, constitutes an unconstitutional ex post facto law because the imposed costs are a
punishment. This Court’s opinion in Konopka thoroughly analyzed and rejected this very
argument, and thus there is no need to further explore the issue here. Konopka, 309 Mich. App. at
370-376. We disagree with defendant’s assertion that Konopka was wrongly decided and,
regardless, it is binding precedent that we must follow. MCR 7.215(J)(1).

        Defendant further argues that the amended version of MCL 769.1k violates the Michigan
Constitution by creating a tax in an unspecified amount and then delegating the exclusive
authority to set the amount to the judiciary. Relying on Bolt v Lansing, 459 Mich. 152; 587
NW2d 264 (1998), defendant argues that the cost provision is a tax and not a fee because it was
designed to raise revenue to support the operation of the courts, absent a connection to the actual
expenses of a case. In Bolt, our Supreme Court addressed whether a city ordinance was a valid
user fee or a tax that violated the Headlee Amendment, Const 1963, art 9, § 31, which
constitutional provision requires approval by the electorate before a new tax is levied by a local
unit of government or before an existing tax is increased by such a governmental unit beyond a
rate authorized by law. We seriously question the application of Bolt to the issue of court costs
authorized by state statute. Defendant does additionally contend that Const 1963, art 4, § 32,
which provides that “[e]very law [that] imposes, continues or revives a tax shall distinctly state
the tax[,]” is offended by MCL 769.1k(1)(b)(iii). Assuming that this provision is potentially
relevant or that Bolt is conceivably implicated under the circumstances, the imposition of court
costs pursuant to MCL 769.1k(1)(b)(iii) is simply not a tax. As noted by the Bolt Court, a fee, as
opposed to a tax, is generally exchanged for services rendered or benefits conferred, with a
reasonable relationship existing between the amount of the fee and the value of the service or
benefit. Bolt, 459 Mich. at 161. And MCL 769.1k(1)(b)(iii) only permits the imposition of costs
for those “reasonably related to the actual costs incurred by the trial court[,]” including costs

                                                -2-
associated with salaries and benefits, goods and services, and necessary expenses, all as tied to
the operation of a court and court personnel. This language and the examples of reimbursable
expenses demonstrate that the costs assessed under MCL 769.1k(1)(b)(iii) are meant to
compensate the trial court for costs attendant to services rendered and expenses incurred in
connection with adjudicating criminal cases. The Court in Konopka reached the same conclusion
when it observed that MCL 769.1k(1)(b)(iii) has the purpose of “compensating courts for the
expenses incurred in trying criminal cases[.]” Konopka, 309 Mich. App. at 368.

        Defendant’s argument that the word “cost” as used in the statute should be understood to
mean “tax” is not persuasive and is not supported by any authority. Defendant attempts to
support his “tax” argument on the basis that civil litigants are not required to reimburse courts for
services rendered or expenses incurred, but we fail to see how this claimed distinction makes the
“cost” provision in MCL 769.1k(1)(b)(iii) a tax. And the Konopka panel recognized that “the
Legislature may rationally enact laws that treat criminal defendants differently from civil
litigants.” Konopka, 309 Mich. App. at 369. Moreover, civil litigants pay fees for such matters as
filing complaints, which filing fees generate funds to cover court costs and expenses. Defendant
additionally argues that MCL 769.1k(1)(b)(iii) violates the Separation of Powers Clause, Const
1963, art 3, § 2, given that the statutory provision authorizes courts and not the Legislature to
determine the amount of the tax. This argument fails because the statute does not impose a tax,
and this Court in Konopka otherwise expressly rejected a separation of powers challenge to MCL
769.1k(1)(b)(iii). In sum, we hold that MCL 769.1k(1)(b)(iii) imposes a cost, not a tax, on
criminal defendants. See Konopka, 309 Mich. App. at 369. Having determined that MCL
769.1k(1)(b)(iii) does not impose a tax, there is no need to address the substantive constitutional
arguments raised by defendant.

       Affirmed.



                                                              /s/ William B. Murphy
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Stephen L. Borrello




                                                -3-